Exhibit 10.1




EXECUTIVE SEVERANCE PLAN


1.    Establishment; Purpose.


(a)     Establishment. Prestige Brands Holdings, Inc. (the “Company”) hereby
establishes the Prestige Brands Holdings, Inc. Executive Severance Plan (the
“Plan”), as set forth in this document, effective as of November 1, 2017 (the
“Effective Date”).


(b)    Purpose. The Plan is designed to provide for financial protection to
certain key executives of the Company in the event of unexpected job loss, in
order to encourage the continued attention of participants who are expected to
make substantial contributions to the success of the Company and thereby provide
for stability and continuity of management. With respect to executives
identified as Tier 1 Participants and Tier 2 Participants, this Plan supersedes
all prior plans, policies and practices of the Company, including provisions of
any employment agreement between the executive and the Company with respect to
severance or separation pay for the executive. The Plan is the only severance
program for such executives.
 
2.    Definitions. For purposes of the Plan, the following terms have the
meanings set forth below:


(a)“Accrued Benefits” has the meaning given to that term in Section 4(a)(i)
hereof.


(b)“Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.


(c)“Annual Base Salary” means, at any time, the Participant’s then annual rate
of base salary in effect as of the Date of Termination, including any amounts
deferred under the qualified retirement plan or nonqualified deferred
compensation plan, but excluding amounts (i) received under short-term or
long-term incentive or other bonus plans, regardless of whether or not the
amounts are deferred, or (ii) designated by the Company as payment toward
reimbursement of expenses.


(d)“Annual Incentive” means an annual, cash-based incentive payment under the
Company’s short-term cash-based annual incentive plan.
 
(e)“Board” means the Board of Directors of the Company, as constituted at any
time.


(f)“Bonus Amount” means, for a Tier 1 or Tier 2 Participant, an amount equal to
his Target Annual Incentive.


(g)“Cause” shall mean a good faith determination by the Board that any of the
following has occurred:


(i)
Any willful act by the Participant involving fraud and any breach by the
Participant of applicable regulations of competent authorities in relation to
trading or dealing with stocks, securities, investments, regulation of the
Company’s business and the like;








--------------------------------------------------------------------------------





(ii)
Attendance at work under the influence of drugs or alcohol or otherwise being
found in possession of any prohibited drug or substance, possession of which
would amount to a criminal offense;



(iii)
The Participant’s personal dishonesty or willful misconduct, in each case in
connection with his employment by the Company;



(iv)
Breach of fiduciary duty or breach of the duty of loyalty to the Company;



(v)
Assault or other act of violence against any employee of the Company or other
person during the course of his employment;



(vi)
The Participant’s conviction of, or entry of a plea of guilty or nolo contendere
or no contest with respect to: (a) any felony (including pleading guilty or nolo
contendere to a felony or lesser charge with results from plea bargaining),
whether or not such felony, crime or lesser offense is connected with the
business of the Company, or (b) any crime connected with the business of the
Company;



(vii)
Intentional breach by the Participant of the Protective Covenants (as defined
herein);



(viii)
The Participant’s violation of the Company’s policy against harassment, its
equal employment opportunity policy, or the Company’s code of business conduct,
or a material violation of any other policy or procedure of the Company; or



(ix)
The willful continued failure of the Participant to perform substantially the
Participant’s duties with the Company (other than any such failure resulting
from incapacity due to Disability) if not cured within 30 days after a written
demand for substantial performance is delivered to the Participant by the Board
or, in the case of Tier 2 Participants, the Chief Executive Officer, that
specifically identifies the manner in which the Board or the Chief Executive
Officer, as applicable, believes that the Participant has not substantially
performed the Participant’s duties. For clarity, the failure of the Company to
meet its business plans shall not be, in and of itself, grounds for Termination
for Cause.



(h)“Change in Control” means the occurrence of one of the following events:


(i)
if any “person” or “group” as those terms are used in Sections 13(d) and 14(d)
of the Exchange Act or any successors thereto, other than an Exempt Person, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act or any successor thereto), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities; or



(ii)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board and any new directors whose election by the
Board or nomination for election by the Company’s stockholders was approved by
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election was previously so
approved, cease for any reason to constitute a majority thereof; or



2

--------------------------------------------------------------------------------







(iii)
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation (A) which would result in all
or a portion of the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation or
(B) by which the corporate existence of the Company is not affected and
following which the Company’s chief executive officer and directors retain their
positions with the Company (and constitute at least a majority of the Board); or



(iv)
consummation of a plan of complete liquidation of the Company or a sale or
disposition by the Company of all or substantially all the Company’s assets,
other than a sale to an Exempt Person.



(i)“Code” means the Internal Revenue Code of 1986, as amended.


(j)“Committee” means the Compensation and Talent Management Committee of the
Board or any other committee designated by the Board to administer this Plan.


(k)“Company” means Prestige Brands Holdings, Inc. and its Affiliates, and any
successor to its business or assets, by operation of law or otherwise.


(l)“Competitive Position” shall mean any employment, consulting, advisory,
directorship, agency, promotional or independent contractor arrangement between
the Participant and any person or Entity engaged in a line of business that
competes directly with any brand of the PBH Entities whereby the Participant is
required to or does perform services on behalf of or for the benefit of such
person or Entity which are substantially similar to the services in which the
Participant participated or that he directed or oversaw while employed by the
Company.


(m)“Confidential Information” shall mean any and all data and information
relating to the PBH Entities, their activities, business, or clients that (i) is
disclosed to the Participant or of which the Participant becomes aware as a
consequence of his employment with the PBH Entities; (ii) has value to the PBH
Entities; and (iii) is not generally known outside of the PBH Entities.
“Confidential Information” shall include, but is not limited to the following
types of information regarding, related to, or concerning the PBH Entities:
trade secrets (as defined by applicable law); financial plans and data;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; pricing information; product development
techniques or plans; customer lists; customer files, data and financial
information; details of customer contracts; current and anticipated customer
requirements; identifying and other information pertaining to business referral
sources; past, current and planned research and development; computer aided
systems, software, strategies and programs; business acquisition plans;
management organization and related information (including, without limitation,
data and other information concerning the compensation and benefits paid to
officers, directors, employees and management); personnel and compensation
policies; new personnel acquisition plans; and other similar information.
“Confidential Information” also includes combinations of information or
materials which individually may be generally known outside of the PBH Entities,
but for which the nature, method, or procedure for combining such information or
materials is not generally known outside of the PBH Entities. In addition to
data and information relating to the PBH Entities, “Confidential Information”
also includes any and all data and


3

--------------------------------------------------------------------------------





information relating to or concerning a third party that otherwise meets the
definition set forth above, that was provided or made available to the PBH
Entities by such third party, and that the PBH Entities has a duty or obligation
to keep confidential. This definition shall not limit any definition of
“confidential information” or any equivalent term under state or federal law.
“Confidential Information” shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the PBH
Entities.


(n)“Date of Termination” means the effective date of the termination of the
Participant’s employment with the Company.


(o)“Disability” means, as reasonably determined by the Board, that the
Participant has become unable to perform the essential functions of his regular
duties and responsibilities, with or without reasonable accommodation, due to a
medically determinable physical or mental illness which has lasted (or can
reasonably be expected to last) for a period of one hundred and twenty (120)
substantially consecutive days.


(p)“Effective Date” means November 1, 2017.


(q)“Employee” means a full-time salaried employee of the Company.


(r)“Entity” or “Entities” shall mean any business, individual, partnership,
joint venture, agency, governmental agency, body or subdivision, association,
firm, corporation, limited liability company or other entity of any kind.


(s)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


(t)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(u)“Exempt Person” means any employee benefit plan of the Company or a trustee
or other administrator or fiduciary holding securities under an employee benefit
plan of the Company.


(v)“Good Reason” means:


(i)
Other than his removal for Cause, a material diminution in the Participant’s
authority, duties or responsibilities; but excluding, for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by the
Participant;



(ii)
A material reduction by the Company in the Participant’s Annual Base Salary as
of the Effective Date;



(iii)
A material reduction by the Company in the Participant’s Target Annual Incentive
unless such reduction is a part of an across-the-board decrease in target
incentive bonuses affecting all other executive officers;



(iv)
The Company’s requiring the Participant, without his consent, to be based at any
office or location more than fifty (50) miles from the Participant’s current
office location; provided, however, that Good Reason shall not include any
relocation that results in the Participant’s principal office being closer to
the Executive’s then-principal residence; or



(v)
The Company’s breach of Section 17 hereof.



Good Reason shall not include the Participant’s death or Disability. The
Participant’s continued employment shall not constitute consent to, or a waiver
of rights with respect to, any circumstance constituting Good Reason hereunder,
provided that the Participant must deliver written notice to the Board setting
forth with specificity any circumstance he believes in good faith constitutes
Good Reason within ninety (90) days after initial occurrence of such
circumstance or be foreclosed from raising such circumstance thereafter. The
Company shall have an opportunity to cure any claimed event of Good Reason
within 30 days of notice from the Participant before the Participant may
terminate for Good Reason. The Participant’s employment may be terminated by the
Participant for Good Reason within a period of 120 days after the occurrence of
an event of Good Reason.


(w)“Intellectual Property Rights” means all intellectual property rights
worldwide arising under statutory or common law or by contract and whether or
not perfected, pending, now existing or hereafter filed, issued, or acquired,
including all (a) patent rights; (b) rights associated with works of authorship
including copyrights and mask work rights; (c) rights relating to the protection
of trade secrets and confidential information; (d) trademarks, service marks,
trade dress, and trade names; and (e) any right analogous to those set forth
herein and any other proprietary rights relating to intangible property.


(x)“Invention” means any discovery, process, formula, method, compound,
composition of matter, technique, development, improvement, design, schematic,
device, concept, system, technical information, or know-how, whether patentable
or not, and any and all patent rights therein, whether now or hereafter
perfected and reduced to practice.


(y)“Letter Agreement” shall mean the letter from the Company to a selected
executive notifying such executive of his selection for participation in this
Plan.


(z)“Non-Exempt Deferred Compensation” means non-exempt “deferred compensation”
for purposes of Section 409A of the Code.


(aa)“Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Plan relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Participant’s employment under the
provision so indicated and (iii) if the Date of Termination is other than the
date of receipt of such notice, specifies the termination date (which date shall
be not more than 30 calendar days after the giving of such notice).


(ab)“Other Benefits” has the meaning given to that term in Section 4(a)(v)
hereof.


(ac)“Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company.


(ad)“Participant” means any individual who (i) is an Employee at the time he is
designated by the Board or the Committee as a Tier 1 Participant or Tier 2
Participant in this Plan, and (ii) signs and delivers to the Company a written
acknowledgement that he is entitled to the benefits, and subject to the
obligations, of a Participant under this Plan in the form attached hereto as
Exhibit B.


(ae)“PBH Entities” means the Company or any of its Affiliates.


4

--------------------------------------------------------------------------------







(af)“Person” means any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.


(ag)“Protective Covenants” means the protective covenants contained in Section 7
hereof.


(ah)“Protected Work” means any and all ideas, Inventions, Works, hardware
systems, logos, trade dress, trademarks, service marks, brand names, and trade
names (i) conceived, developed or produced by the Participant, in whole or in
part, alone or by others working with the Participant or under his direction,
during the period of his employment, (ii) conceived, produced or used or
intended for use by or on behalf of the Company or its customers or (iii)
conceived, developed or produced by the Participant after the Participant leaves
the employ of the Company that relates to or is based on Confidential
Information to which the Participant had access by virtue of his employment with
the Company.


(ai)“Qualified Termination” means any termination of a Participant’s employment:
(i) by the Company other than for Cause, Disability or death; or (ii) by the
Participant for Good Reason.


(aj)“Release” has the meaning given to that term in Section 5 hereof.


(ak)“Restricted Period” shall mean during employment plus eighteen (18) months
following termination of a Tier 1 Participant’s employment hereunder or twelve
(12)] months following termination of a Tier 2 Participant’s employment
hereunder; provided, however, that the Restricted Period shall be extended for a
period of time equal to any period(s) of time within the eighteen (18) month or
twelve (12) month period, as applicable, following termination of the
Participant’s employment hereunder that the Participant is determined by a court
of competent jurisdiction to have engaged in any conduct that violates Section
7 hereof or any sections or subsections thereof, the purpose of this provision
being to secure for the benefit of the Company the entire Restricted Period
being bargained for by the Company for the restrictions upon the Participant’s
activities.


(al)“Severance Amount” means the Severance Multiple times the sum of the
Participant’s Annual Base Salary and Bonus Amount.


(am)“Severance Multiple” means 1.5, in the case of Tier 1 Participants, and 1,
in the case of Tier 2 Participants.


(an)“Severance Payment Period” means twelve (12) months, commencing on the Date
of Termination.


(ao)“Subsidiary” means any corporation, limited liability company, partnership
or other entity, domestic or foreign, of which a majority of the outstanding
voting stock or voting power is beneficially owned directly or indirectly by the
Company.


(ap)“Target Annual Incentive” means a Participant’s then-current target Annual
Incentive opportunity.


(aq)“Territory” shall mean (i) each of the United States of America, and (ii)
any country other than the United States of America in which the Company shall
transact business and in which the Participant has provided services on behalf
of the PBH Entities.




5

--------------------------------------------------------------------------------





(ar)“Tier 1 Participant” means any Employee of the Company serving in the
position of a senior officer designated by the Committee as a Tier 1
Participant.


(as)“Tier 2 Participant” means any Employee of the Company serving in the
position of a senior officer designated by the Committee as a Tier 2
Participant.


(at)“Works” means any works of authorship, compilations, documents, data, notes,
designs, photographs, artwork, drawings, visual or aural works, data bases,
computer programs, software (source code and object code), systems, programs,
software integration techniques, schematics, flow charts, studies, research,
findings, manuals, pamphlets, instructional and training materials and other
materials, including, without limitation, any modifications or improvements
thereto or derivatives therefrom, and whether or not subject to copyright or
trade secret protection.


(au)“Work Product” shall mean all tangible work product, property, data,
documentation, “know-how,” concepts or plans, inventions, improvements,
techniques and processes relating to the PBH Entities that were conceived,
discovered, created, written, revised or developed by the Participant during the
term of his employment with the Company.


3.    Participation.


(a)    Designation of Participants. Eligibility to participate in the Plan shall
be limited to those key Employees of the Company who (i) are designated as Tier
1 or Tier 2 Participants by the Committee, in its sole discretion, and (ii)
following such designation, deliver to the Company a properly executed copy of
the Letter Agreement confirming the Employee’s eligibility for this Plan and
agreement to the terms of the Plan and the Letter Agreement within thirty
(30) days after receipt thereof. The Committee shall limit the class of persons
designated as Participants in the Plan to a “select group of management or
highly compensated employees,” within the meaning of Sections 201, 301 and 401
of ERISA. In lieu of expressly designating Tier 2 Participants for Plan
participation, the Committee may establish eligibility criteria (consistent with
the provisions of this Section 3(a)) providing for participation of one or more
Employees qualifying as Tier 2 Participants who satisfy such criteria.
Notwithstanding the foregoing, an Employee who is a party to an employment
agreement, offer letter, or other arrangement with the Company that provides for
severance benefits shall not be eligible to participate in this Plan, unless
such Employee is designated as a Participant by the Committee and such Employee
executes any and all documentation as required by the Company to waive all
rights to severance benefits under such employment agreement, offer letter, or
other arrangement.


(b)    Duration of Participation. A Participant shall cease to be a Participant
in this Plan if: (i) the Participant ceases to be employed by the Company,
unless such Participant is then entitled to a severance benefit as provided in
Section 4(a) of this Plan; or (ii) the Committee removes the Employee as a
Participant by notice to the Employee in accordance with Section 16 hereof.
Further, participation in this Plan is subject to the unilateral right of the
Committee to terminate or amend the Plan in whole or in part as provided in, and
subject to the limitations of, Section 17 hereof. Notwithstanding anything
herein to the contrary, a Participant who is then entitled to a severance
benefit as provided in Section 4(a) of this Plan shall remain a Participant in
this Plan until the amounts and benefits payable under this Plan have been paid
or provided to the Participant in full. Any severance benefits to be provided to
a Participant under this Plan are subject to all of the terms and conditions of
the Plan, including Sections 5 and 7.


(c)    No Employment Rights. Participation in the Plan does not alter the status
of a Participant as an at-will employee, and nothing in the Plan will limit or
affect in any manner the right of the Company


6

--------------------------------------------------------------------------------





to terminate the employment or adjust the compensation of a Participant at any
time and for any reason (with or without Cause).


4.    Severance Benefits.


(a)    Qualified Termination. Subject to compliance with Sections 5
and 7 hereof, in the event that a Participant incurs a Qualified Termination,
the Participant shall be entitled to the compensation and benefits set forth in
this Section 4(a).


(i)    Accrued Benefits. The Company shall pay or provide to the Participant the
sum of: (A) the Participant’s Annual Base Salary earned through the Date of
Termination, to the extent not previously paid; (B) any Annual Incentive payable
for services rendered in the fiscal year preceding the fiscal year in which the
Date of Termination occurs that has not been paid on or prior to the Date of
Termination based on actual performance against the target levels; (C) any
accrued but unused vacation time in accordance with Company policy; and (D)
reimbursement for any unreimbursed business expenses incurred through the Date
of Termination in accordance with Company policy (the sum of the amounts
described in clauses (A) through (D) shall be referred to as the “Accrued
Benefits”). The Accrued Benefits shall be paid in a single lump sum within 60
calendar days after the Date of Termination or such earlier date as may be
required by the applicable Company plan or policy or by applicable law.


(ii)    Severance Payments. The Company shall pay to the Participant an amount
equal to the Severance Amount. The Severance Amount shall be subject to
applicable withholding and shall be payable during the Severance Payment Period
in approximately equal installments in accordance with the Company regular
payroll practices, commencing with the Company’s first regular payroll that
occurs after the sixtieth (60th) day following the Date of Termination; provided
that the first such payment shall consist of all amounts payable to the
Participant pursuant to this Section 4(a)(ii) between the Date of Termination
and the first payroll date to occur after the sixtieth (60th) day following the
Date of Termination.


(iii)    COBRA Payments. If the Participant elects to continue participation in
any group medical, dental, vision and/or prescription drug plan benefits to
which the Participant and/or the Participant’s eligible dependents would be
entitled under Section 4980B of the Code (COBRA), then the Company shall pay to
the Participant an amount (the “COBRA Payments”) equal to the excess of (x) the
COBRA cost of such coverage for each month during the Severance Payment Period
over (y) the amount that the Participant would have had to pay for such coverage
if he had remained employed during the Severance Payment Period and paid the
active employee rate for such coverage, less withholding for taxes and other
similar items, payable in approximately equal installments, either monthly or
consistent with the Company’s payroll practices, over a period of time equal to
the Severance Payment Period and commencing with the Company’s first regular
payroll that occurs after the sixtieth (60th) day following the Date of
Termination; provided that the first such payment shall consist of all amounts
payable to the Participant pursuant to this Section 4(a)(iii) between the Date
of Termination and the first payroll date to occur after the sixtieth (60th) day
following the Date of Termination; provided, however, that (i) that if the
Participant becomes eligible to receive group health benefits under a program of
a subsequent employer or otherwise, the Company’s obligation to pay any portion
of the cost of health coverage as described herein shall cease, except as
otherwise provided by law; (ii) the Severance Payment Period shall only run for
the period during which the Participant is eligible to elect health coverage
under COBRA and timely elects such coverage; and (iii) the Company-paid portion
of the monthly premium for such group health benefits, determined in accordance
with Code Section 4980B and the regulations thereunder, shall be treated as
taxable compensation by including such amount in the Participant’s income in
accordance with applicable rules and regulations.




7

--------------------------------------------------------------------------------





(iv)    Pro-Rated Annual Incentive. The Company shall pay to the Participant a
pro-rata portion of the Participant’s Annual Incentive for the year in which his
Date of Termination occurs that would otherwise be paid if his employment had
not terminated based on the actual results for such year. Such pro-rata payout
will be determined by multiplying the amount which would be due for the full
fiscal year to such Participant by a fraction, the numerator of which is the
number of days during the fiscal year of the Qualified Termination that the
Participant is employed by the Company and the denominator of which is 365. Any
pro-rated Annual Incentive payable pursuant to this Section 4(a)(iv) shall be
paid at the same time that Annual Incentives for such year are paid to other
senior executives of the Company after certification by the Committee that the
applicable performance goals have been attained and no later than two and
one-half months after the year of the Qualified Termination, and in lieu of (and
not in duplication of) any amount otherwise payable to the Participant under the
Annual Incentive plan for such fiscal year.
 
(v)    Other Benefits. To the extent not previously paid or provided, the
Company shall pay or provide, or cause to be paid or provided, to the
Participant (or his beneficiary or estate) any other amounts or benefits
required to be paid or provided or which the Participant is eligible to receive
under any plan, program, policy or practice or contract or agreement of the
Company (such other amounts and benefits shall be hereinafter referred to as the
“Other Benefits”) in accordance with the terms and normal procedures of each
such plan, program, policy or practice or contract or agreement, based on
accrued and vested benefits through the Date of Termination.


(b)     Other Terminations. If a Participant’s employment is terminated for
Cause or as a result of the Participant’s Disability or death, or if the
Participant voluntarily terminates his employment other than for Good Reason,
then the Company shall pay or provide to the Participant the Accrued Benefits,
payable in accordance with Section 4(a)(i) of this Plan, and the Other Benefits,
and no further amounts shall be payable to the Participant under this Section 4
after the Date of Termination.


(c)    Notice of Termination. Any termination by the Company for Cause or by
Participant for Good Reason shall be communicated by Notice of Termination to
the Participant and to the Company in accordance with Section 16 and as stated
in the Good Reason definition, respectively. The failure by the Company or the
Participant to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Cause or Good Reason shall not waive any right
of the Company or the Participant hereunder or preclude the Company or the
Participant from asserting such fact or circumstance in enforcing the Company’s
or the Participant’s rights hereunder.


(d)    Resignation from All Positions. Notwithstanding any other provision of
this Plan, upon the termination of a Participant’s employment for any reason,
unless otherwise requested by the Company, the Participant shall immediately
resign from all officer and director positions that he may holds with the
Company. As a condition of receiving any severance benefits under this Plan,
each Participant shall execute any and all documentation to effectuate such
resignations upon request by the Company, but he shall be treated for all
purposes as having so resigned upon termination of his employment, regardless of
when or whether he executes any such documentation.


5.    Release. Notwithstanding anything contained herein to the contrary, the
Company shall not be obligated to provide any severance payment or benefit under
Section 4(a)(ii), (iii) or (iv) hereof unless the Participant has executed and
not revoked, within forty-five (45) days after the Date of Termination, a
separation agreement which includes a general release of claims, in form and
substance reasonably acceptable to the Company (the “Release”).




8

--------------------------------------------------------------------------------





6.    No Mitigation. In no event shall a Participant be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Participant under any of the provisions of this Plan and such amounts
shall not be reduced whether or not the Participant obtains other employment.


7.    Protective Covenants.


(a)    Nondisclosure of Confidential Information. The Participant agrees that he
shall not, directly or indirectly, use any Confidential Information on the
Participant’s own behalf or on behalf of any Person other than the Company, or
reveal, divulge, or disclose any Confidential Information to any Person not
expressly authorized by the Company to receive such Confidential Information.
This obligation shall remain in effect for as long as the information or
materials in question retain their status as Confidential Information. The
Participant further agrees that he shall fully cooperate with the Company in
maintaining the Confidential Information to the extent permitted by law. The
Company and the Participant acknowledge and agree that this Section 7(a) is not
intended to, and does not, alter either the Company’s rights or the
Participant’s obligations under any state or federal statutory or common law
regarding trade secrets and unfair trade practices. Anything herein to the
contrary notwithstanding, the Participant shall not be restricted from: (i)
disclosing information that is required to be disclosed by law, court order or
other valid and appropriate legal process; provided, however, that in the event
such disclosure is required by law, the Participant shall provide the Company
with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by the
Participant; (ii) reporting possible violations of federal, state, or local law
or regulation to any governmental agency or entity, or from making other
disclosures that are protected under the whistleblower provisions of federal,
state, or local law or regulation, and the Participant shall not need the prior
authorization of the Company to make any such reports or disclosures and shall
not be required to notify the Company that the Participant has made such reports
or disclosures; (iii) disclosing a trade secret (as defined by 18 U.S.C. § 1839)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney, in either event solely for the purpose of
reporting or investigating a suspected violation of law; or (iv) disclosing a
trade secret (as defined by 18 U.S.C. § 1839) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.


(b)    Proprietary Rights.


(i)    The Participant acknowledges and agrees that any and all Confidential
Information and Protected Works, and all Intellectual Property Rights therein,
are the sole and exclusive property of the Company, and that no compensation in
addition to the Participant’s base salary is due to the Participant for
development, assignment or transfer of Protected Works. The Participant
acknowledges and agrees that all Works related to or useful in the business of
the Company, whether created within or without the Company’s facilities and
before, during or after normal business hours, are specifically intended to be
“works made for hire” by the Participant created within the scope of employment
with the Company, and Protected Works. The Participant hereby waives any and all
moral rights he may have to the Works in the United States and all other
countries, including, without limitation, any rights the Participant may have
under 17 U.S.C. § 106A.


(ii)    The Participant will promptly and fully disclose in writing to the
Company the existence of any Protected Works and maintain adequate written
records of all Protected Works, which records remain the exclusive property of
the Company.


(iii)    The Participant hereby assigns and transfers, and agrees to assign and
transfer, all of his rights, title and interest, as and when those rights arise,
in any and all Protected Works, including all


9

--------------------------------------------------------------------------------





Intellectual Property Rights therein, to the Company. If and to the extent it is
impossible as a matter of law to assign rights, including, without limitation,
Intellectual Property Rights in any portion of the Protected Works to the
Company, the Participant hereby grants to the Company an exclusive, irrevocable,
perpetual, transferable, fully paid-up, royalty-free, worldwide and unlimited
right and license (with right to sublicense) to make (including the right to
practice methods, processes and procedures), have made, sell, import, export,
distribute, use and exploit in any possible ways (including, but not limited to,
modify, copy, amend, translate, display, further develop, prepare derivative
works of, distribute and sublicense) all Intellectual Property Rights pertaining
to the Protected Works, and any portion of it. The Participant shall not be
entitled to use Protected Works for his own benefit or the benefit of anyone,
except the Company, without written permission from the Company and then only
subject to the terms of such permission. The Participant agrees that he will not
oppose or object in any way to applications for registration of Protected Works
by the Company or others designated by the Company. The Participant agrees to
exercise reasonable care to avoid making Protected Works available to any third
party and shall be liable to the Company for all damages and expenses, including
reasonable attorneys’ fees, if Protected Works are made available to third
parties by him, without the express written consent of the Company.


Anything herein to the contrary notwithstanding, the Participant will not be
obligated to assign to the Company any Invention or Work for which no equipment,
supplies, facilities, or Confidential Information of the Company was used and
which was developed entirely on the Participant’s own time, unless (i) the
Invention or Work relates (A) directly to the business of the Company, or (B) to
the Company’s actual or demonstrably anticipated research or development; or
(ii) the Invention or Work results from any work performed by the Participant
for the Company. The Participant likewise will not be obligated to assign to the
Company any Invention or Work that is conceived by the Participant after the
Participant leaves the employ of the Company, except that the Participant is so
obligated if the same relates to or is based on Confidential Information to
which the Participant had access by virtue of his employment with the Company.
Similarly, the Participant will not be obligated to assign any Invention or Work
to the Company that was conceived and reduced to practice prior to his
employment, regardless of whether such Invention or Work relates to or would be
useful in the business of the Company.


(iv)    The Participant will, during and after his employment, communicate to
the Company any facts known to him regarding the Protected Works and, at the
Company’s request, testify in any legal proceedings, sign all lawful papers,
make all rightful oaths, execute and deliver all transfers, assignments,
instruments and papers (including, without limitation, applications for
registration, divisionals, continuations, continuations-in-part, foreign
counterparts, or reissue applications) and take such further action as may be
considered necessary by Company to carry into full force and effect the
assignment, transfer, and conveyance made or to be made of title to the
Protected Works and all Intellectual Property Rights therein clearly and
exclusively to the Company and to enforce and defend the Company’s rights
therein.


(c)    Return of Materials. The Participant agrees that he will not retain or
destroy (except as set forth below), and will immediately return to the Company
on or prior to the Date of Termination, or at any other time the Company
requests such return, any and all property of the Company that is in his
possession or subject to his control, including, but not limited to, customer
files and information, papers, drawings, notes, manuals, specifications,
designs, devices, code, email, documents, diskettes, CDs, tapes, keys, access
cards, credit cards, identification cards, equipment, computers, mobile devices,
other electronic media, all other files and documents relating to the Company
and its business (regardless of form, but specifically including all electronic
files and data of the Company), together with all Protected Works and
Confidential Information belonging to the Company or that the Participant
received from or through his employment with the Company. The Participant will
not make, distribute, or retain copies of any such information or property. To
the extent that the Participant has electronic files or information in his
possession or control that belong


10

--------------------------------------------------------------------------------





to the Company, contain Confidential Information, or constitute Protected Works
(specifically including but not limited to electronic files or information
stored on personal computers, mobile devices, electronic media, or in cloud
storage), on or prior to the Date of Termination, or at any other time the
Company requests, the Participant shall (a) provide the Company with an
electronic copy of all of such files or information (in an electronic format
that readily accessible by the Company); (b) after doing so, delete all such
files and information, including all copies and derivatives thereof, from all
non-Company-owned computers, mobile devices, electronic media, cloud storage,
and other media, devices, and equipment, such that such files and information
are permanently deleted and irretrievable; and (c) provide a written
certification to the Company that the required deletions have been completed and
specifying the files and information deleted and the media source from which
they were deleted. The Participant agrees that he will reimburse the Company for
all of its costs, including reasonable attorneys’ fees, of recovering the above
materials and otherwise enforcing compliance with this provision if he does not
return the materials to the Company or take the required steps with respect to
electronic information or files on or prior to the Date of Termination or at any
other time the materials and/or electronic file actions are requested by the
Company or if the Participant otherwise fails to comply with this provision.


(d)    Non-Interference with Employees. Executive recognizes and acknowledges
that, as a result of his employment by Company, he will become familiar with and
acquire knowledge of confidential information and certain other information
regarding the other executives and employees of the PBH Entities. Therefore,
Executive agrees that, during the Restricted Period, Executive shall not
encourage, solicit or otherwise attempt to persuade any person in the employment
of the PBH Entities to end his employment with a PBH Entity or to violate any
policy of any PBH Entity or any confidentiality, non-competition or employment
agreement that such person may have with a PBH Entity. Furthermore, neither the
Participant nor any person acting in concert with the Participant nor any of the
Participant’s affiliates shall, during the Restricted Period, employ any person
who directly reported to the Participant while employee by any of the PBH
Entities unless that person has ceased to be an employee of the PBH Entities for
at least six (6) months.


(e)    Non-Competition. The Participant covenants and agrees to not obtain or
work in a Competitive Position within the Territory during the Restricted
Period. The Participant and Company recognize and acknowledge that the scope,
area and time limitations contained in this Section 7 are reasonable and are
properly required for the protection of the business interests of Company due to
the Participant’s status and reputation in the industry and the knowledge to be
acquired by the Participant through his association with Company’s business and
the public’s close identification of the Participant with Company and Company
with the Participant. Further, the Participant acknowledges that his skills are
such that he could easily find alternative, commensurate employment or
consulting work in his field that would not violate any of the provisions of
this Section 7. The Participant acknowledges and understands that, as
consideration for his agreement with the terms of this covenant not to compete,
the Participant may receive benefits from the Company in accordance with this
Plan.


(f)    Remedies.


(i)    The Participant understands and acknowledges that his violation of
this Section 7 or any section or subsection thereof would cause irreparable harm
to Company, and the Company shall be entitled to an injunction by any court of
competent jurisdiction enjoining and restraining the Participant from any
employment, service, or other act prohibited by this Section 7. The Company and
the Participant agree that nothing in this Section 7 shall be construed as
prohibiting Company from pursuing any remedies available to it for any breach or
threatened breach of this Section 7 or any section or subsection thereof,
including, without limitation, the recovery of damages from the Participant or
any person or entity acting in concert with the Participant. Furthermore and in
recognition that certain severance payments are being agreed to in


11

--------------------------------------------------------------------------------





reliance upon the Participant’s compliance with this Section 7 after termination
of his employment, in the event the Participant breaches any of provisions of
this Section 7, any unpaid amounts (e.g., those provided under Section 4(a)(ii),
(iii) or (iv)) shall be forfeited and Company shall not be obligated to make any
further payments or provide any further benefits to the Participant following
any such breach; provided however that prior to any such forfeiture, the
Participant shall be given written notice of any breach of any such provisions
and the Participant shall have ten (10) days to cure any such breach, if such
breach is capable of being cured.


(ii)    The Participant acknowledges and agrees that each of the Protective
Covenants is reasonable and valid in time and scope and in all other respects.
The Company and the Participant agree that it is their intention that the
Protective Covenants be enforced in accordance with their terms to the maximum
extent permitted by law. Each of the Protective Covenants shall be considered
and construed as a separate and independent covenant. Should any part or
provision of any of the Protective Covenants be held invalid, void, or
unenforceable, such invalidity, voidness, or unenforceability shall not render
invalid, void, or unenforceable any other part or provision of this Plan or such
Protective Covenant. If any of the provisions of the Protective Covenants should
ever be held by a court of competent jurisdiction to exceed the scope permitted
by the applicable law, such provision or provisions shall be automatically
modified to such lesser scope as such court may deem just and proper for the
reasonable protection of the Company’s legitimate business interests and may be
enforced by the Company to that extent in the manner described above and all
other provisions of this Plan shall be valid and enforceable.


8.    Effect on Other Plans, Agreements and Benefits.


(a)    Relation to Other Benefits. Unless otherwise provided herein, nothing in
this Plan shall prevent or limit a Participant’s continuing or future
participation in any plan, program, policy or practice provided by the Company
for which the Participant may qualify, nor, except as explicitly set forth in
this Plan, shall anything herein limit or otherwise affect such rights as a
Participant may have under any other contract or agreement with the Company.
Further, the Participant’s voluntary termination of employment, with or without
Good Reason as might be applicable, shall in no way affect the Participant’s
ability to terminate employment by reason of the Participant’s “retirement”
under, or to be eligible to receive benefits under, any compensation and
benefits plans, programs or arrangements of the Company, including, without
limitation, any retirement or pension plans or arrangements or substitute plans
adopted by the Company, and any termination which otherwise qualifies as Good
Reason shall be treated as such even it is also a “retirement” for purposes of
any such plan. Any economic or other benefit to a Participant under this Plan
will not be taken into account in determining any benefits to which the
Participant may be entitled under any profit-sharing, retirement, workers
compensation or other benefit or compensation plan maintained by the Company
(except to the extent provided otherwise in any such plan with respect to
Accrued Benefits).


(b)    Non-Duplication. Notwithstanding the foregoing provisions of Section
8(a), and except as specifically provided below, any severance benefits received
by a Participant pursuant to this Plan shall be in lieu of any general severance
policy or other severance plan maintained by the Company (other than a stock
option, restricted stock, share or unit, performance share or unit, long-term
incentive award, annual incentive award, supplemental retirement, deferred
compensation or similar plan or agreement which may contain provisions operative
on a termination of the Participant’s employment or may incidentally refer to
accelerated vesting or accelerated payment upon a termination of employment).
Further, as a condition of participating in this Plan, each Participant who is a
party to an employment agreement or offer letter with the Company that otherwise
would provide for severance benefits acknowledges and agrees that the severance
benefits payable under this Plan shall be in lieu of and in full substitution
for (and not in duplication of), any right to severance benefits under any such
employment agreement or offer letter with the Company. 


12

--------------------------------------------------------------------------------







9.    Certain Tax Matters. 


(a)
Code Section 409A.



(i)    General. This Plan shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements Section
409A of the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder. Nevertheless, the tax treatment of the benefits
provided under this Plan is not warranted or guaranteed. Neither the Company nor
Parent nor any of their respective directors, officers, employees or advisers
shall be held liable for any taxes, interest, penalties or other monetary
amounts owed by any Participant as a result of the application of Section 409A
of the Code.


(ii)    Definitional Restrictions. Notwithstanding anything in this Plan to the
contrary, to the extent that any amount or benefit that would constitute
Non-Exempt Deferred Compensation would otherwise be payable or distributable
hereunder by reason of a Participant’s termination of employment, such
Non-Exempt Deferred Compensation will not be payable or distributable to the
Participant by reason of such circumstance unless the circumstances giving rise
to such termination of employment meet any description or definition of
“separation from service” in Section 409A of the Code and applicable regulations
(without giving effect to any elective provisions that may be available under
such definition). If this provision prevents the payment or distribution of any
Non-Exempt Deferred Compensation, such payment or distribution shall be made on
the date, if any, on which an event occurs that constitutes a Section
409A-compliant “separation from service”.


(iii)    Treatment of Installment Payments. Each payment under Section 4(a)(ii),
(iii) [and (iv)] of this Plan, including, without limitation, each installment
payment, shall be considered a separate payment, as described in Treas. Reg.
Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.


(iv)    Timing of Release of Claims. Whenever in this Plan a payment or benefit
is conditioned on the Participant’s execution of a Release, such Release must be
executed and all revocation periods shall have expired within sixty (60) days
after the Date of Termination; failing which such payment or benefit shall be
forfeited. If such payment or benefit constitutes Non-Exempt Deferred
Compensation, then such payment or benefit (including any installment payments)
that would have otherwise been payable during such 60-day period shall be
accumulated and paid on the 60th day after the Date of Termination provided such
release shall have been executed and such revocation periods shall have expired.
If such payment or benefit is exempt from Section 409A of the Code, the Company
may elect to make or commence payment at any time during such period.


(v)    Timing of Reimbursements and In-kind Benefits. If the Participant is
entitled to be paid or reimbursed for any taxable expenses under this the Plan,
and such payments or reimbursements are includible in the Participant’s federal
gross taxable income, the amount of such expenses reimbursable in any one
calendar year shall not affect the amount reimbursable in any other calendar
year, and the reimbursement of an eligible expense must be made no later than
December 31 of the year after the year in which the expense was incurred. No
right of the Participant to reimbursement of expenses under the Plan shall be
subject to liquidation or exchange for another benefit.


(vi)    Permitted Acceleration. The Company shall have the sole authority to
make any accelerated distribution permissible under Treas. Reg. Section
1.409A-3(j)(4) to a Participant of deferred amounts, provided that such
distribution meets the requirements of Treas. Reg. Section 1.409A-3(j)(4).


13

--------------------------------------------------------------------------------







(vii)    Six-Month Delay in Certain Circumstances. Notwithstanding anything in
the Plan to the contrary, if any amount or benefit that would constitute
Non-Exempt Deferred Compensation would otherwise be payable or distributable
under this Plan by reason of a Participant’s separation from service during a
period in which the Participant is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by the Committee under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes): (i) the
amount of such Non-Exempt Deferred Compensation that would otherwise be payable
during the six-month period immediately following the Participant’s separation
from service will be accumulated through and paid or provided on the first day
of the seventh month following the Participant’s separation from service (or, if
the Participant dies during such period, within thirty (30) days after the
Participant’s death) (in either case, the “Required Delay Period”); and (ii) the
normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period. For purposes
of this Plan, the term “Specified Employee” has the meaning given such term in
Code Section 409A and the final regulations thereunder.


(b)
Code Section 280G.



(i)    Notwithstanding anything in this the Plan to the contrary, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of the Participant (whether paid or payable or distributed or
distributable pursuant to the terms of this the Plan or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then, prior to the making of any Payments to the
Participant, a calculation shall be made comparing (i) the net after-tax benefit
to the Participant of the Payments after payment by the Participant of the
Excise Tax, to (ii) the net after-tax benefit to the Participant if the Payments
had been limited to the extent necessary to avoid being subject to the Excise
Tax. If the amount calculated under (i) above is less than the amount calculated
under (ii) above, then the Payments shall be limited to the extent necessary to
avoid being subject to the Excise Tax (the “Reduced Amount”). The reduction of
the Payments due hereunder, if applicable, shall be made by first reducing cash
Payments and then, to the extent necessary, reducing those Payments having the
next highest ratio of Parachute Value to actual present value of such Payments
as of the date of the Change in Control, as determined by the Determination Firm
(as defined in Section 9(b)(ii) below). For purposes of this Section 9(b),
present value shall be determined in accordance with Section 280G(d)(4) of the
Code. For purposes of this Section 9(b), the “Parachute Value” of a Payment
means the present value as of the date of the Change in Control of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Determination Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.


(ii)    All determinations required to be made under this Section 9(b),
including whether an Excise Tax would otherwise be imposed, whether the Payments
shall be reduced, the amount of the Reduced Amount, and the assumptions to be
utilized in arriving at such determinations, shall be made by a nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and the Participant (the “Determination Firm”) which shall
provide detailed supporting calculations both to the Company and the Participant
within 15 business days after the receipt of notice from the Participant that a
Payment is due to be made, or such earlier time as is requested by the Company.
All fees and expenses of the Determination Firm shall be borne solely by the
Company. Any determination by the Determination Firm shall be binding upon the
Company and the Participant. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Determination Firm hereunder, it is possible that Payments which the Participant
was entitled to, but did not receive pursuant to Section 9(b)


14

--------------------------------------------------------------------------------





(i), could have been made without the imposition of the Excise Tax
(“Underpayment”), consistent with the calculations required to be made
hereunder. In such event, the Determination Firm shall determine the amount of
the Underpayment that has occurred and any such Underpayment shall be promptly
paid by the Company to or for the benefit of the Participant but no later than
March 15 of the year after the year in which the Underpayment is determined to
exist, which is when the legally binding right to such Underpayment arises.


10.    Administration. The Committee shall have complete discretion to interpret
where necessary all provisions of the Plan (including, without limitation, by
supplying omissions from, correcting deficiencies in, or resolving
inconsistencies or ambiguities in, the language of the Plan), to make factual
findings with respect to any issue arising under the Plan, to determine the
rights and status under the Plan of Participants or other persons, to resolve
questions (including factual questions) or disputes arising under the Plan and
to make any determinations with respect to the benefits payable under the Plan
and the persons entitled thereto as may be necessary for the purposes of the
Plan. Without limiting the generality of the foregoing, the Committee is hereby
granted the authority (a) to determine whether a particular Employee is a
Participant, and (b) to determine if a person is entitled to benefits hereunder
and, if so, the amount and duration of such benefits. The Committee may
delegate, subject to such terms as the Committee shall determine, any of its
authority hereunder to one or more officers of the Company. In the event of such
delegation, all references to the Committee in this Plan shall be deemed
references to such delegates as it relates to those aspects of the Plan that
have been delegated. The Committee’s determination of the rights of any person
hereunder shall be final and binding on all persons.


11.    Claims for Benefits.


(a)    Filing a Claim. Any Participant or beneficiary who wishes to file a claim
for benefits under the Plan shall file his claim in writing with the Company.
Any such claim should be sent to the Company's General Counsel.


(b)    Review of a Claim. The Company shall, within 90 calendar days after
receipt of such written claim (unless special circumstances require an extension
of time, but in no event more than 180 calendar days after such receipt), send a
written notification to the Participant or beneficiary as to its disposition. If
the claim is wholly or partially denied, such written notification shall (i)
state the specific reason or reasons for the denial, (ii) make specific
reference to pertinent Plan provisions on which the denial is based, (iii)
provide a description of any additional material or information necessary for
the Participant or beneficiary to perfect the claim and an explanation of why
such material or information is necessary, and (iv) set forth the procedure by
which the Participant or beneficiary may appeal the denial of his claim,
including, without limitation, a statement of the claimant’s right to bring an
action under Section 502(a) of ERISA following an adverse determination on
appeal.


(c)    Appeal of a Denied Claim. If a Participant or beneficiary wishes to
appeal the denial of his claim, he must request a review of such denial by
making application in writing to the Committee within 60 calendar days after
receipt of such denial. The Participant or beneficiary (or his duly authorized
legal representative) may submit, in writing, issues and comments in support of
his position. A Participant or beneficiary who fails to file an appeal within
the 60-day period set forth in this Section 11(c) shall be prohibited from doing
so at a later date or from bringing an action under ERISA.


(d)    Review of a Claim on Appeal. Within 60 calendar days after receipt of a
written appeal (unless the Committee determines that special circumstances, such
as the need to hold a hearing, require an extension of time, but in no event
more than 120 calendar days after such receipt), the Committee shall notify


15

--------------------------------------------------------------------------------





the Participant or beneficiary of the final decision. The final decision shall
be in writing and shall include (i) specific reasons for the decision, written
in a manner calculated to be understood by the claimant, (ii) specific
references to the pertinent Plan provisions on which the decision is based,
(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents relevant to
the claim for benefits, and (iv) a statement describing the claimant’s right to
bring an action under Section 502(a) of ERISA.


12.    Participants Deemed to Accept Plan. By accepting any payment or benefit
under the Plan, each Participant and each person claiming under or through any
such Participant shall be conclusively deemed to have indicated his acceptance
and ratification of, and consent to, all of the terms and conditions of the Plan
and any action taken under the Plan by the Committee, the Company, in any case
in accordance with the terms and conditions of the Plan.


13.    Successors.


(a)    Company Successors. This Plan shall bind any successor of the Company,
its assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. The
Company shall require any such successor to expressly assume and agree to
perform this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession had taken place.


(b)    Participant Successors. The rights of a Participant to receive any
benefits hereunder shall not be assignable, transferable or delegable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by his will or by the laws of descent and distribution and, in the
event of any attempted assignment or transfer contrary to this Section 13(b),
the Company shall have no liability or obligation to pay any amount so attempted
to be assigned, transferred or delegated. At no time will any such right or
interest be subject to the claims of creditors nor liable to attachment,
execution or other legal process. This Plan shall inure to the benefit of a
Participant’s heirs, executors, administrators and legal representatives and
beneficiaries.


14.    Unfunded Status. All payments pursuant to the Plan shall be made from the
general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan.


15.    Withholding. The Company may withhold from any amounts payable under this
Plan all federal, state, city or other taxes as the Company are required to
withhold pursuant to any law or government regulation or ruling.


16.    Notices. Any notice provided for in this Plan shall be in writing and
shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient. Notices
to Participant shall be sent to the address of Participant most recently
provided to the Company. Notices to the Company should be sent to Prestige
Brands Holdings, Inc. 660 White Plains Road, Suite 250, Tarrytown, NY 10591,
Attention: General Counsel. Notice and communications shall be effective on the
date of delivery if delivered by hand, on the first business day following the
date of dispatch if delivered utilizing overnight courier, or three business
days after having been mailed, if sent by first class mail.




16

--------------------------------------------------------------------------------





17.    Amendments; Termination. The Committee expressly reserves the unilateral
right, at any time, without the consent of the impacted Participant or
Participants, to amend or terminate the Plan in whole or in part, including
without limitation to remove individuals as Participants or to modify or
eliminate all or any benefits under Section 4 hereof; provided that (a) no such
action shall impair the rights of a Participant who previously has incurred a
Qualified Termination unless such amendment, modification, removal or
termination is agreed to in a writing signed by the Participant and the Company
and (b) the Plan may not be terminated or amended after a Change in Control in
any manner that would adversely affect the benefits available to any Participant
under the Plan. If such notice is delivered by the Company, this Plan (or the
participation of selected executives), along with all corresponding rights,
duties, and covenants shall automatically be amended or expire as stated in such
notice. Notwithstanding the above, the Committee may modify the Plan at any time
without the executives' consent to comply with the requirements of Section 409A
of the Code and any other rule, regulation, or statute, as determined by the
Committee in its sole and absolute discretion. Section 7 and Section 18 shall
survive the termination of this Plan.


18.    Applicable Law; Forum Selection; Consent to Jurisdiction. The Plan shall
be governed by and construed and interpreted in accordance with the laws of the
State of New York without giving effect to its conflicts of law principles.
Employee agrees that the exclusive forum for any action to enforce this
Agreement, as well as any action relating to or arising out of this Agreement,
shall be the state or federal courts of the State of New York. With respect to
any such court action, the Participant hereby (a) irrevocably submits to the
personal jurisdiction of such courts; (b) consents to service of process; (c)
consents to venue; and (d) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction,
service of process, or venue. Both the Company and the Participant agree that
the state and federal courts of the State of New York are convenient forums for
any dispute that may arise here from and that neither party shall raise as a
defense that such courts are not convenient forums.


19.    Severability. Whenever possible, each provision of this Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Plan is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Plan shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.


20.    Headings. Headings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.


**************


The foregoing is hereby acknowledged as being the Prestige Brands Holdings, Inc.
Executive Severance Plan as adopted by the Compensation Committee of the Board
of Directors of Prestige Brands Holdings, Inc. on November 1, 2017




PRESTIGE BRANDS HOLDINGS, INC.


/s/ Ron Lombardi                
Name:    Ron Lombardi                
Title:     President & CEO            






17